            Case 3:20-cv-01235-PAD Document 37 Filed 07/16/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


SANDRA RODRÍGUEZ COTTO;                                Civil Action No.: 3:20-01235-PAD
RAFELLI GONZÁLEZ COTTO,

                Plaintiffs,

                         v.

WANDA VÁZQUEZ GARCED, Governor of
Puerto Rico; DENNISE NOEMÍ LONGO
QUIÑONES, Secretary of Department of
Justice of Puerto Rico; PEDRO JANER,
Secretary of Puerto Rico Department of
Public Safety; HENRY ESCALERA, Puerto
Rico Police Commissioner, all in their official
capacities,

                Defendants.


  MOTION TO COMPEL DEFENDANTS TO FILE AN AUTHENTICATED COPY OF
       ACT NO. 66-20 TOGETHER WITH A CERTIFIED TRANSLATION

TO: THE HONORABLE COURT

       COME NOW Plaintiffs Sandra D. Rodríguez Cotto and Rafelli González Cotto,

through undersigned counsel, and respectfully state as follows:

       1.       On June 15, 2020, Defendants’ filed an informative motion notifying the

Court that Governor Wanda Vázquez-Garced signed Senate Bill 1582 into law on June

13, 2020. Dkt. No. 35. According to Defendants’ notice, Senate Bill 1582 became Act

No. 66-20. Id.

       2.       Defendants’ notice did not include an authenticated copy of Act No. 66-20.

At this time, Plaintiffs are unable to locate an official copy of the Act.

       3.       An official record of Act No. 66-20, and a certified translation of the Act,

are necessary to the adjudication of this case. In particular, Plaintiffs require these
           Case 3:20-cv-01235-PAD Document 37 Filed 07/16/20 Page 2 of 2




documents in order to prepare their proposed amended complaint and their amended

motion for preliminary injunction.

       WHEREFORE, Plaintiffs respectfully request that the Court order Defendants to

file an authenticated copy of Act. No. 66-20, together with a certified translation of the

Act.

       I HEREBY CERTIFY that the undersigned attorney electronically filed the

foregoing with the Clerk of the Court, which will send notification of such filing to the

parties subscribing to the CM/ECF System.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 16th day of July 2020.

       .

                                         S/Fermín L. Arraiza-Navas
                                         USDC-PR No. 215705
                                         William Ramirez-Hernández+
                                         Executive Director
                                         American Civil Liberties Union of Puerto Rico
                                         Union Plaza
                                         416 Avenida Ponce de León, Suite 1105
                                         San Juan, Puerto Rico 00918
                                         (787) 753-9493
                                         (646) 740-3865
                                         farraiza@aclu.org

                                         Brian Hauss*
                                         Emerson Sykes+
                                         Arianna Demas+
                                         ACLU Foundation
                                         125 Broad Street, 18th Floor
                                         New York, New York 10004
                                         (212) 549-2500
                                         bhauss@aclu.org

                                         *Pro hac vice
                                         + Of counsel
                                         Attorneys for Plaintiffs


                                            2
